  Case: 3:17-cr-00162-WHR Doc #: 238 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 864



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION




UNITED STATES OF AMERICA,

                      Plaintiff,

               vs.                                  Case No. 3:17crl62(4)

EDWARD BELLMAN,                                     JUDGE WALTER H. RICE


                      Defendant.




       ORDER ON MOTIONS FOR SENTENCE REDUCTION UNDER 18 U.S.C.
       § 3582(c)(1)(A)(COMPASSIONATE RELEASE)(DOCS.#230, 233)



       Upon motions of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A)(Docs. #230,233),IT IS ORDERED that the motions are DENIED WITHOUT

PREJUDICE because the defendant has not exhausted all administrative remedies as required in

18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the defendant's request by

the warden ofthe defendant's facility.




July 20,2021                                WALTER H. RICE
                                            UNITED STATES DISTRICT JUDGE
